Title: From George Washington to Brigadier General Samuel Holden Parsons, 1 June 1777
From: Washington, George
To: Parsons, Samuel Holden



Sir,
Head Quarters Camp at Middle Brook June 1st 1777

In mine of the 25th Ultimo, I consented to your detaining some of the Continental troops to execute the expedition you proposed to Long Island. I have now to desire in the most positive manner, that you send on as fast as possible all who are not absolutely necessary for that purpose, and as I am morally certain, that till the field officers are forced from their scenes of ease and dissipation into the field, we shall stand little chance of seeing their men, you will make a point of ordering them on to Peeks-Kill. Your greatest diligence in forwarding the Troops is indispensibly requisite—Our Affairs pressingly demand it. I am Sir Your most Obedt servant

G.W.

